Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
The phrase “on its other end, it is supported axially on the adjusting sleeve” is oddly written and should be changed to --- on another end is supported axially on the adjusting sleeve --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
While the specification [para 0029-0030] briefly mentioned coupling device coupled the drive shaft and the worm shaft, there is insufficient reduction to practice.  The specification and drawings fail to describe the connection of the coupling device between the shafts in such a way that the rotation of the drive shaft would transfer to the worm shaft via the coupling device (26).  It is not enough to simply outline a concept, but the manner in which the invention is embodied must be disclosed in exchange for the patent protection sought. 
Regarding claims 2-3 and 5-10, each requires all the limitations of claims 1 and 4, respectively and therefore not enabled so long as claims 1 and 4 are not enabled.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that there are several instances of indefinite claim language throughout the claims, which appears to be a crudely translated from a foreign document, non-limiting examples are 

In re claims 1 and 4, the recitation “the drive shaft and the worm shaft relative to each other are rotationally coupled together” renders the claims unclear and confusing.  Is the Applicant try to claim that the drive shaft is rotating relative to the worm shaft ??
Regarding claims 2-3 and 5-10, each requires all the limitations of claims 1 and 4 respective, and therefore also subjected to the same ground of rejection.
In re claims 5, 7 and 9, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6 and 8, each requires all the limitations of claims 5 and 7 respective, and therefore also subjected to the same ground of rejection.
In re claims 1 and 4, the preamble introduced an electric power steering system while the body of the claims suggested providing an adjusting sleeve for each electric power steering system which renders the claims unclear and confusing.  The terminology used must in consistence. 

Note: The patentability of claims 1-10 were unable to determine because of the combination of rejections under 35 U.S.C. 112, (a) and (b) paragraphs set forth  above. 



Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611